     Case 2:21-cv-00181-APG-EJY Document 10 Filed 02/26/21 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                    Case No.: 2:21-CV-00181-APG-EJY
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively “Defendants”)
26
     and plaintiff U.S. Bank, National Association (“U.S. Bank”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-00181-APG-EJY Document 10 Filed 02/26/21 Page 2 of 3



 1          1.      On January 14, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
 2   Court for the State of Nevada;
 3          2.      On February 2, 2021, Commonwealth removed the instant case to the United
 4   States District Court for the State of Nevada (ECF No. 1);
 5          3.       Commonwealth’s response to U.S. Bank’s complaint is currently due on March 2,
 6   2021, while FNTG’s response is due on March 10, 2021;
 7          4.      Counsel for Defendants request a 30-day extension for Commonwealth (22 days
 8   for FNTG) through and including Thursday, April 1, 2021 for Defendants to file their respective
 9   responses to U.S. Bank’s complaint to afford Defendants’ counsel additional time to review and
10   respond to U.S. Bank’s complaint.
11          5.      Counsel for U.S. Bank does not oppose the requested extension;
12          6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-00181-APG-EJY Document 10 Filed 02/26/21 Page 3 of 3



 1          IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
 2   complaint is hereby extended through and including Thursday, April 1, 2021.
 3   Dated: February 26, 2021                    SINCLAIR BRAUN LLP
 4

 5                                               By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
 6                                                     Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
 7                                                     INC. and COMMONWEALTH LAND TITLE
                                                       INSURANCE COMPANY
 8
     Dated: February 26, 2021                    WRIGHT FINLAY & ZAK, LLP
 9

10
                                                 By:    /s/-Darren T. Brenner
11
                                                       DARREN T. BRENNER
                                                       Attorneys for Plaintiff
12
                                                       U.S. BANK, NATIONAL ASSOCIATION
13
     IT IS SO ORDERED.
14
            Dated this 26th day of February, 2021.
15
                                                 __________________________________________
16                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             3
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
